Citation Nr: 1431491	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from December 1998 to December 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue on appeal has been rephrased in accordance with the reasonable expectations of the claimant as reflected in the Veteran's notice of disagreement and substantive appeal.  The issue to be adjudicated has been recharacterized as set forth on the title page of this document, based on the Veteran's contentions and review of the claims file.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 

Pursuant to his request, the Veteran was scheduled for a Travel Board hearing at the RO in August 2012; however, he failed to report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d),(e).

In December 2012, the Board remanded the case to obtain any additional service treatment records (STRs) and any other identified medical evidence, and to schedule the Veteran for a VA examination.  However, as discussed in further detail below, the Veteran failed to appear for the VA examination scheduled in December 2012, and did not provide good cause for his failure to report.  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for a VA examination that was necessary for a medical opinion regarding the etiology of his hiatal hernia, to include whether it is related to his active service or a service-connected disability.

2.  The Veteran's hiatal hernia was not caused or aggravated by his military service and is not otherwise related to service.

3.  The Veteran's hiatal hernia is not proximately due to, or aggravated by a service- connected disability or medication prescribed for a service-connected disability.  


CONCLUSION OF LAW

The criteria are not met to establish service connection a hiatal hernia, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

 The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a claim, including the disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).    

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has found that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

 With regard to the notice requirements pertaining to increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

An RO pre-adjudication letter was sent to the Veteran in June 2009, and this letter apprised the Veteran of the type of evidence and information needed to substantiate his servcie connection laim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  Additional VCAA notice letters were sent to the Veteran in December 2012 and January 2013.  The AOJ also advised him as to how disability ratings and effective dates are assigned.  Thereafter, the claim was readjudicated by way of a January 2013 SSOC.

VA also has a duty to assist him in fulfilling developing the evidence concerning his claim.  This duty includes assisting him in the procurement of records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the December 2012 remand, it appeared that the Veteran's STRs may have been incomplete, therefore the Board directed the RO to search for any additional STRs, specifically those dated from July 2003 to December 2003.   However, after exhausting all efforts to obtain them, the RO determined that any STRs dated July 2003 to December 2003 are not available for review.  See the RO's January 2013 memorandum.  In the January 2013 notice letter, the RO notified the Veteran of its inability to secure those records.  The RO ultimately determined that further attempts to secure those additionally identified STRs would be futile, and the Board agrees.

The claims file does contain all available STRs, VA and private medical evidence, and the Veteran's statements.  In light of the above, the Board finds that there is no further action is necessary to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board adjudicating the merits of claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Legal Criteria - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case, the Veteran is diagnosed with a hiatal hernia and such disability is not considered chronic condition and may not be service connected under 38 C.F.R. § 3.303(b).  

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

In his May 2009 claim, the Veteran asserted that the symptoms of heartburn were a residual of years of NSAIDs he took, largely during active service, for a now-service-connected left ankle disability.  After the Veteran was diagnosed with a hiatal hernia in June 2009, it was his expressed recollection that he began to experience symptoms of what is now diagnosed as a hiatal hernia approximately four months after discharge from service, after he stopped taking NSAIDs for his left ankle symptoms.  The Veteran's lay testimony is that he believes his extensive use of NSAIDs during active service masked his symptoms of a hiatal hernia during active service, and when he stopped taking them after his discharge from service, his symptoms of what is now diagnosed as a hiatal hernia, which he perceived as heartburn, became apparent.  Therefore, with the new understanding that his symptoms are due to a hiatal hernia, the Veteran alternatively contends that his hiatal hernia is most likely due to strenuous physical activity during his period of active service, and notes that his activities and occupations since service have not involved the types of strenuous physical activity that he experienced during active service.  

A May 2003 STR indicates that the Veteran had coughing for the past two weeks, which he described as occurring all day and night and with gagging at times.  

The VA medical evidence confirms a current diagnosis of hiatal hernia in June 2009. 

In conjunction with his service connection claim, the RO afforded the Veteran a VA examination in November 2009 and the examiner determined that the Veteran did not have GERD and that the Veteran's symptoms were not the results of NSAIDs the Veteran took for service-connected left ankle disability.  However, the VA examiner did not provide an opinion as to the etiology of the hiatal hernia and apparently overlooked the Veteran's contention that his hiatal hernia is likely attributable to strenuous physical activity during active service.   Because of these deficiencies, the Board, in its December 2012 remand, requested an additional examination and medical opinion.  Specifically, the Board requested that the examiner examine the Veteran, acknowledge the current diagnosis of hiatal hernia, and determine whether the hiatal hernia is likely attributable to strenuous physical activity during active service; the May 2003 documentation of extensive coughing, or any other incident during service.  The RO scheduled such an examination for December 2012 and sent a notice letter to the Veteran's last known address; however, the Veteran did not report to the examination.  

In the January 2013 SSOC, the Veteran was advised that his failure to report for the VA examination without a showing of good cause for his failure to report had resulted in the denial of his claim.  The Veteran has provided no evidence or information to indicate that he was not notified of the scheduled examination or that he had good cause for not reporting for the examination.  The Board therefore finds that the presumption of regularity of the administrative process is not rebutted by clear and convincing evidence in this case.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Board further concludes that good cause has not been shown for failure to report for the examination.  See 38 C.F.R. § 3.655.

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at section (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without "good cause," fails to report for such examination, or reexamination, action shall be taken.  At section (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; and, further, that when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655. 

As described above, the Veteran failed to report for the December 2012 VA examination which was scheduled in order to determine a critical element of his claim (a nexus between the current disability and service or a service connected disability), and he has not provided good cause for failure to report for the examination.  

The Veteran, as a layperson, is competent to report his observable symptoms of his hiatal hernia, such as pain.  However, the question of whether his current disability is related to his service or a service-connected disability is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a gastrointestinal disability, he is not competent to comment on the etiology of his current hiatal hernia.  


A determination of service connection requires a finding of the existence of a current disability and a determination of a nexus or relationship between that disability and an injury or a disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Here, there is no competent and credible evidence of a nexus between the Veteran's hiatal hernia and his period of active service or a service-connected disability.  The preponderance of the evidence is against the Veteran's claim of service connection for a hiatal hernia, and the benefit-of-the doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b) 2013).  Thus, the claim will be denied.

ORDER

Service connection for a hiatal hernia, to include on a secondary basis, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


